Case 4:19-cv-00240-RSB-CLR Document 12 Filed 10/27/20 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

Rashamel Lavonnt Edwards,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 4:19-cv-240
Department of Corrections (GA)

Defendant.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, in accordance with the Court's Order dated October 19, 2020, adopting the Report and
Recommendation of the United States Magistrate Judge as the opinion of the Court, judgment is

entered dismissing Plaintiff's complaint. This civil action stands CLOSED.

Approved by:

 

October 27, 2020

 

 

Date

 

GAS Rev 10/2020

 
